EXHIBIT 10.1


SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 19th day of November, 2009, by and between Silicon Valley Bank
(“Bank”) and Bridgeline Software, Inc., a Delaware corporation (“Borrower”)
whose address is 10 Sixth Road, Woburn, Massachusetts 01801.
 
Recitals
 
A.   Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of September 29, 2008, as amended by that certain First Loan
Modification Agreement by and between Bank and Borrower dated as of December 29,
2008 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
 
B.   Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C.   Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date, and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.
 
D.   Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.   Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2.   Amendments to Loan Agreement.
 
2.1   Section 6.13 (Access to Collateral; Books and Records). The audit fee of
$750 per person per day as referenced in Section 6.13 is amended to $850 per
person per day.
 
2.2   Section 13 (Definitions). The following term and its respective definition
set forth in Section 13.1 is amended in its entirety and replaced with the
following:
 
“Revolving Line Maturity Date” is March 31, 2010.
 
3.   Limitation of Amendments.
 
3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any
 

--------------------------------------------------------------------------------


Loan Document, or (b) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.
 
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
4.   Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
 
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5.   Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this
 

--------------------------------------------------------------------------------


Amendment and the Loan Documents.
 
6.   Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
7.   Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment of an amendment fee in an amount equal to $4,411.
 


 
[Signature page follows.]

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have caused this Amendment to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

 

BANK BORROWER     Silicon Valley Bank  Bridgeline Software, Inc.     
By:  /s/Mark Sperling

--------------------------------------------------------------------------------

Name:  Mark Sperling
Title:  Vice President 
By:  /s/Ronald M. Levenson

--------------------------------------------------------------------------------

Name:  Ronald M. Levenson
Title:  Chief Financial Officer

 
                                                              
 
                                                              
 
 
                                           
 
 


 

 

 

--------------------------------------------------------------------------------

